DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office Action is responsive to the Amendment filed on 09/24/2021.  Claims 1-4, 8, and 14 are amended. Claims 1-20 are presented for examination. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the newly added limitation “the endurance factor information including expected wear information and specified wear leveling parameters, the wear leveling parameters defining an amount of wear over time for the set of storage devices, and the expected wear information includes wear over time” renders the claim indefinite because as defined by the limitation the endurance factor information includes information about wear over time since “the wear leveling parameters defining an amount of wear over time for the set of storage devices, and the expected wear 
During the Examiner initiated interview, the Examiner noted that “the wear leveling parameters” should be changed to “the specified wear leveling parameters”. The specified wear leveling parameters should be defined as “an amount of defined threshold of wear over time for the set of storage devices”. The expected wear information should be defined as “an amount expected wear over time for the set of storage devices”. The support can be found in paragraphs 0047-0049 where it monitors the endurance factor information by determining the rate which the storage devices are wearing comparing to a specified rate.
Independent claims 8 and 14 are rejected under the same rational of claim 1 for claiming similar subject matters of claim 1.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 8, 10, 11, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Pub. 2017/0147237) in view of Lambert et al. (US Pub. 2013/0179624).

As per claims 1, 8, and 14, Fang et al. disclose a method comprising: 
identifying, by one or more processors (See Fig. 1, system 102 and paragraph 0020, wherein the system inherently comprises at least one processor), a set of storage devices in a storage system (See paragraph 0021, wherein the storage system comprises a set of SSD), wherein each storage device of the set of storage devices is assigned to a corresponding endurance tier based on historical utilization of respective storage devices, wherein the endurance tiers correspond to a range of device endurance remaining for a storage device (See paragraphs 0013 and 0016, wherein based on utilization and endurance values the SSD can be group based on such gathered statistics);
monitoring, by the one or more processors, real-time endurance factor information for the set of storage devices (See paragraph 0004, wherein DWPD refers to the number of times that the entire capacity of a SSD can be overwritten each and every day of the specified warranty period before the SSD degrades below warrantied 
in response to determining that the monitored real-time endurance factor information indicates that the set of storage devices are not wearing evenly (See paragraph 0012, wherein the SSD degrade in response to intensive write operation and if the write operation is targeting a hotspot of the SSD then it’ll create an uneven wearing of the SSD and affecting the SSD entirely), reassigning, by one or more processors, at least one storage device of the set of storage devices to an updated endurance tier, corresponding to utilization of the at least one storage device. See paragraph 0016 and paragraph 0028, wherein the SSDs are assigned from cold to hot groups (i.e. tiers) based on their endurance and to be reassigned another group according to the newly updated endurance rating.
Fang et al. do not particularly disclose the endurance factor information including expected wear information and specified wear leveling parameters, the wear leveling parameters defining an amount of wear over time for the set of storage devices, and the expected wear information includes wear over time.
Lambert et al. disclose a method of determining the endurance of storage devices by comparing the wear level to expected wear level over a given elapsed period of time. See paragraphs 0012 and 0044.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to 

As per claims 3, 10, 16, Fang et al. disclose the method of claim 1, further comprising: 
reallocating, by one or more processors, data stored in the set of storage devices based on the reassignment of the at least one storage device of the set of storage devices to the updated endurance tier. See paragraph 0026, last sentence, wherein based on utilization and endurance values the data in hot extent will be reassigned to a group of SSDs assigned to store warm data.

As per claims 4, 11, and 17 Fang et al. disclose the method of claim 1, further comprising: 
determining, by one or more processors, whether the respective storage devices of the set of storage devices are wearing within a defined threshold percentage of each other, based on the monitored real-time endurance factor information for the set of storage devices. See paragraph 0028, wherein the thresholds to determine the wearing of the SDDs are DWPD ratings.

See paragraph 0033, last sentence, wherein SSDs are the same SSDs in the array of SSDs (See paragraph 0034, lines 18).

Claims 2, 7, 9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. and Lambert et al. and further in view of Chen et al. (US Pub. 2015/0262712).
As per claims 2, 9, and 15, Fang et al. disclose the method of claim 1, further comprising: 
collecting, by one or more processors, usage information for the set of storage devices (See paragraph 0080, lines 7-17).
Fang et al. do not particularly disclose usage information for the set of storage devices on respective device controllers of each storage device of the set of storage devices.
Chen et al. disclose the SSD controller and using the controller to manage the performance of the memory blocks of respective storage device. See paragraph 0054.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Chen et al. in order to arrive at the current invention. The motivation of doing so is to improve system throughput by delegating the SSD controller to monitor the device performance and stored in a memory to be accessed by the processor in order to assign the SSD to a particularly group based on its performance.

As per claims 7, 13, and 20, Fang et al. teaches SSD degrading due to program and erase operation (See paragraph 0014) and the need to have SSDs have matching endurance value, capacity, and speed (See paragraph 0037) but does not particularly disclose the real-time endurance factor information includes program/erase (P/E) cycles and indications of retired and reserve blocks for the storage devices of the set of storage devices.
	Chen et al. disclose the endurance information includes program/erase (P/E) cycles (See paragraph 0032 PEC is program/erase cycle) and bad blocks of SSD are marked as retired (See paragraph 0054) and blocks that are reserved do not get marked at the weakest code rate (See paragraph 0047).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Chen et al. in order to arrive at the current invention. The motivation of doing so is to identify the P/E cycle which affects the SSD performance, retired and the reserved blocks which affects the available capacity of the SSD and in turn affecting compatibility of SSDs within the same tier so that it further enhances the method of assigning or classifying the SDDs to their respective groups.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. and Lambert et al. and further in view of Dalmotov (US Pub. 20180284997).
See paragraph 0014) but do not explicitly disclose the method of claim 1, wherein the set of storage devices are a plurality of solid-state drives (SSDs) that correspond to a common logical unit number (LUN) in a drive array. 
Dalmotov discloses wherein the set of storage devices are a plurality of solid-state drives (SSDs) that correspond to a common logical unit number (LUN) in a drive array. See paragraph 0006, wherein the SSDs are arranged into a RAID group. See paragraph 0023, wherein extent 172 is derived from RAID group. See paragraph  0061, wherein extent can be a LUN. Therefore, plurality of SSDs correspond to a common LUN in a drive array (i.e. RAID group).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fang et al. to include the teaching of Dalmotov in order to arrive at the current invention. The motivation of doing so is user design choice since a logical representation of a physical storage devices can be volumes, LUN, VM disk, or other types of objects as disclosed by Dalmotov in paragraph 0061 in order to meet the system or user’s requirement to be entirely conformed to the file system.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 14 have been considered but are moot because amendments to claims 1, 8, and 14 changed the scope of the invention and necessitated a new ground of rejection. The arguments do not apply to the newly cited reference being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thanh D Vo/           Examiner, Art Unit 2139

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139